DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-3, 5-12, and 14-22 are pending. Claims 1, 10, and 16 are in independent forms. Claims 1, 5, 10, and 14 has been amended. Claims 4 and 13 has been canceled. Claims 21-22 are new.

Priority
3. 	No foreign priority has been claimed. 

Information Disclosure Statement
4. 	The information disclosure statements (IDS's) submitted on 12/10/2020 is in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
5. 	The drawings filed on 05/29/2020 are accepted by the examiner.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

7.	Claims 1, 3, 5-8, 10-12, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rosati et al. US Patent Application Publication No. 2013/0343542 (hereinafter Rosati) in view of Kahn et al. US Patent Application Publication No. 2015/0248389 (hereinafter Kahn).
Regarding claim 1, Rosati discloses a method comprising: 
“establishing, by a first device associated with a first user, a secure communication channel with a second device associated with a second user via a direct wireless connection” (see Rosati Fig. 5, par. 0046, FIG. 5 illustrates an example process 500 for establishing trust for near field communications. The example process 500 is performed by the two example mobile devices 102, 104 of FIG. 1 when the mobile devices 102, 104 are "tapped" together (e.g., when NFC communications or any other close-proximity communications are established);
“transmitting, by the first device, over the secure communication channel, first device-identifying information to the second device, and receiving, over the secure communication channel, second device-identifying information from the second device” (see Rosati par. 0047, Each of the example mobile devices 102, 104 has a private key/public key pair 502. The devices 102, 104 exchange 504 the public key portions of the private key/public key pair. After exchanging the public keys, each of the example mobile devices 102, 104 obtains verification 506 (e.g., from their respective users, via user interfaces of the mobile devices 102, 104) that the other mobile device 102, 104 is trusted); 
 “storing, by the first device, the second device-identifying information in association with an indication of the particular type of relationship established with the second device” (see Rosati pars. 0016, 0047, If the users acknowledge or verify the trust, each of the example mobile devices accepts the key received from the other mobile device as trusted and stores the key, the identifier, and/or a shared key calculated using the received key. After exchanging the public keys, each of the example mobile devices 102, 104 obtains verification 506 (e.g., from their respective users, via user interfaces of the mobile devices 102, 104) that the other mobile device 102, 104 is trusted. For example, the mobile device 102 prompts a user of the mobile device 102 to confirm that the other mobile device 104, from which the mobile device 102 has received a public key, is trusted); and 
“transmitting, by the first device, to the second device, and over the secure communication channel, the indication of the particular type of relationship established with the second device” (see Rosati pars. 0048-0049, the mobile devices 102, 104 exchange suggested identifiers when exchanging the public keys Q.sub.A, Q.sub.B. In some examples, the public keys Q.sub.A, Q.sub.B, or a derivative of the public keys Q.sub.A, Q.sub.B, is used as the identifiers. The suggested identifiers may then be used when prompting the respective users to verify that the mobile devices are trusted);
“establishing, by the first device, a particular type of relationship with the second device, wherein the particular type of relationship corresponds to a type of relationship between the first user and the second user” (Rosati in par. 0028 discloses the mobile devices 102, 104 establish a trust relationship on a first occasion or first use that the mobile devices 102, 104 are connected via NFC. As used herein, a trust relationship exists when both parties to an NFC transaction have verified that the other party is authentic (e.g., there is no attacker, such as a man-in-the-middle attacker). When a trust relationship is established between the mobile devices 102, 104, the example mobile device 102 may store a key, an identifier corresponding to the mobile device 104, and/or a shared key); but Rosati does not explicitly discloses wherein the particular type of relationship corresponds to a type of relationship between the first user and the second user. 
However, in analogues art, Kahn discloses wherein the particular type of relationship corresponds to a type of relationship between the first user and the second user (see Kahn par. 0027, the communications service 112, which can execute on one or more servers, manages the delivery of such messages to Bill based on a determined relationship type. The relationship qualification service 102, which can execute on one or more servers, determines the relationship type between Adam and Bill based on a variety of relevant information, including without limitations, known contacts of Bill, any previous communication history between Adam and Bill (particularly where Bill has responded to Adam, shared contacts, membership in the same enterprise network, etc.)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Kahn into the system of Rosati in order to include a communication service system determines a first relationship type based on a satisfied relationship condition between the source and the recipient (see Kahn Abstract).

Regarding claim 3, Rosati in view of Kahn discloses the method of claim 1, 
Rosati further discloses transmitting, by the first device, over the secure communication channel, a first public key to the second device, and receiving, over the secure communication channel, a second public key from the second device (see Rosati par. 0042, to establish the secure connection, the example NFC module 204 transmits a public key (e.g., public key A) to the other NFC module via the antenna 208. When a secure NFC connection has been established, the NFC module 204 transmits and receives data encrypted using a shared key).

Regarding claim 5, Rosati in view of Kahn discloses the method of claim 1, 
Kahn further discloses wherein establishing, by the first device, the particular type of relationship with the second device comprises: displaying, by the first device, one or more types of relationships between users (see Kahn par. 0030, if the relationship qualification service 102 determines that Adam and Bill are "friends" (indicative of there being a high probability that Bill would want to communicate with Adam), then the communications service 112 can annotate the message in a manner that causes Bill's device provides an interrupting and revealing delivery through its user interface (e.g., an audio alert, a vibration, a visual notification of the message delivery and its contents, etc.)); receiving, by the first device, a selection of one of the one or more types of relationships, the selected type of relationship corresponding to the type of relationship between the first user and the second user (see Kahn par. 0060, FIG. 11 illustrates an example messaging screen 1100 for a sender having "friend" relationship type with the recipient. If the recipient selects the message from FIG. 10, then the mobile device 1102 presents the messaging screen 1100 to allow the recipient to respond to the message via input box 1106. If the recipient responds to the message, the action of responding may be communicated back to the communications service and/or the relationship qualification service to further refine the relationship qualification process); and establishing, by the first device, the particular type of relationship based on the selected type of relationship (see Kahn par. 0060, If the recipient responds to the message, the action of responding may be communicated back to the communications service and/or the relationship qualification service to further refine the relationship qualification process).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Kahn into the system of Rosati in order to include a communication service system determines a first relationship type based on a satisfied relationship condition between the source and the recipient (see Kahn Abstract).

Regarding claim 6, Rosati in view of Kahn discloses the method of claim 1, 
Rosati further discloses wherein establishing, by the first device associated with the first user, the secure communication channel with the second device associated with the second user comprises: connecting, by the first device, to the second device via the direct wireless connection (see Rosati par. 0046, when the mobile devices 102, 104 are "tapped" together (e.g., when NFC communications or any other close-proximity communications are established); in response to connecting to the second device via the direct wireless connection, determining, by the first device, whether the second device is within a threshold distance of the first device (see Rosati par. 0047, The user may know that the other mobile device 104 is trusted because of the close-proximity nature of the NFC connection (e.g., she is standing next to the user of the device 104)); and in response to determining that the second device is within the threshold distance, establishing, by the first device, the secure communication channel (see Rosati par. 0047, The user may know that the other mobile device 104 is trusted because of the close-proximity nature of the NFC connection (e.g., she is standing next to the user of the device 104). Verification that the other mobile device is trusted may additionally or alternatively be accomplished using other methods).

Regarding claim 7, Rosati in view of Kahn discloses the method of claim 6, 
Kahn further discloses in response to transmitting, to the second device, the indication of the particular type of relationship established with the second device, disconnecting, by the first device, the direct wireless connection to the second device while the second device is within the threshold distance (see Kahn par. 0030, the relationship qualification service 102 determines that Adam and Bill have a particular relationship type, so the communications service 112 annotates (e.g., tags) the message to indicate the relationship type, or alternatively, to indicate any constraints in the message presentation to Bill, if the relationship qualification service 102 determines that Adam and Bill are "strangers" (indicative of there being a low or unknown probability that Bill would want to communicate with Adam), then the communications service 112 can annotate the message in a manner that causes Bill's device provides a non-interrupting and non-revealing delivery through its user interface (e.g., no audio alert, no vibration, no visual notification or a minimal visual notification of the message delivery and its contents, etc.)). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Kahn into the system of Rosati in order to include a communication service system determines a first relationship type based on a satisfied relationship condition between the source and the recipient (see Kahn Abstract).

Regarding claim 10, Rosati discloses a device, comprising: 
“a memory” (Fig. 2, memory 206); and at least one processor (Fig. 2, processor 202) configured to: 
“establish a secure communication channel with another device via a direct wireless connection, the device being associated with a user account and the other device being associated with another user account that differs from the user account” (see Rosati Fig. 5, par. 0046, FIG. 5 illustrates an example process 500 for establishing trust for near field communications. The example process 500 is performed by the two example mobile devices 102, 104 of FIG. 1 when the mobile devices 102, 104 are "tapped" together (e.g., when NFC communications or any other close-proximity communications are established);
“transmit over the secure communication channel, device-identifying information to the other device, and receive, over the secure communication channel, other device-identifying information from the other device, the device-identifying information being uniquely associated with the device and the other device-identifying information being uniquely associated with the other device” (see Rosati par. 0047, Each of the example mobile devices 102, 104 has a private key/public key pair 502. The devices 102, 104 exchange 504 the public key portions of the private key/public key pair. After exchanging the public keys, each of the example mobile devices 102, 104 obtains verification 506 (e.g., from their respective users, via user interfaces of the mobile devices 102, 104) that the other mobile device 102, 104 is trusted); 
“transmit over the secure communication channel, the indication of the particular type of relationship to the other device” (see Rosati pars. 0048-0049, the mobile devices 102, 104 exchange suggested identifiers when exchanging the public keys Q.sub.A, Q.sub.B. In some examples, the public keys Q.sub.A, Q.sub.B, or a derivative of the public keys Q.sub.A, Q.sub.B, is used as the identifiers. The suggested identifiers may then be used when prompting the respective users to verify that the mobile devices are trusted);
“store the other device-identifying information in association with an indication of a particular type of relationship established with the other device, wherein the particular type of relationship corresponds to a type of relationship between the  user account and the other user account” ( Rosati in pars. 0016, 0047 discloses  If the users acknowledge or verify the trust, each of the example mobile devices accepts the key received from the other mobile device as trusted and stores the key, the identifier, and/or a shared key calculated using the received key. After exchanging the public keys, each of the example mobile devices 102, 104 obtains verification 506 (e.g., from their respective users, via user interfaces of the mobile devices 102, 104) that the other mobile device 102, 104 is trusted. For example, the mobile device 102 prompts a user of the mobile device 102 to confirm that the other mobile device 104, from which the mobile device 102 has received a public key, is trusted); but Rosati does not explicitly discloses wherein the particular type of relationship corresponds to a type of relationship between the user account and the other user account.
However, in analogues art, Kahn discloses wherein the particular type of relationship corresponds to a type of relationship between the  user account and the other user account (see Kahn par. 0027, the communications service 112, which can execute on one or more servers, manages the delivery of such messages to Bill based on a determined relationship type. The relationship qualification service 102, which can execute on one or more servers, determines the relationship type between Adam and Bill based on a variety of relevant information, including without limitations, known contacts of Bill, any previous communication history between Adam and Bill (particularly where Bill has responded to Adam, shared contacts, membership in the same enterprise network, etc.)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Kahn into the system of Rosati in order to include a communication service system determines a first relationship type based on a satisfied relationship condition between the source and the recipient (see Kahn Abstract).

 Regarding claim 11, Rosati in view of Kahn discloses the device of claim 10, 
Rosati further discloses wherein the at least one processor is further configured to: connect to the other device via the direct wireless connection (see Rosati par. 0046, when the mobile devices 102, 104 are "tapped" together (e.g., when NFC communications or any other close-proximity communications are established); when connected to the other device via the direct wireless connection, determine whether the other device is within a threshold distance of the device (see Rosati par. 0047, The user may know that the other mobile device 104 is trusted because of the close-proximity nature of the NFC connection (e.g., she is standing next to the user of the device 104));  and when the other device is within the threshold distance, establish the secure communication channel (see Rosati par. 0047, The user may know that the other mobile device 104 is trusted because of the close-proximity nature of the NFC connection (e.g., she is standing next to the user of the device 104). Verification that the other mobile device is trusted may additionally or alternatively be accomplished using other methods).
 
Regarding claim 12, Rosati in view of Kahn discloses the device of claim 11, 
Kahn further discloses wherein the at least one processor is further configured to: after transmission of the indication of the particular type of relationship to the other device, disconnect the direct wireless connection to the other device while the other device is within the threshold distance (see Kahn par. 0030, the relationship qualification service 102 determines that Adam and Bill have a particular relationship type, so the communications service 112 annotates (e.g., tags) the message to indicate the relationship type, or alternatively, to indicate any constraints in the message presentation to Bill, if the relationship qualification service 102 determines that Adam and Bill are "strangers" (indicative of there being a low or unknown probability that Bill would want to communicate with Adam), then the communications service 112 can annotate the message in a manner that causes Bill's device provides a non-interrupting and non-revealing delivery through its user interface (e.g., no audio alert, no vibration, no visual notification or a minimal visual notification of the message delivery and its contents, etc.)). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Kahn into the system of Rosati in order to include a communication service system determines a first relationship type based on a satisfied relationship condition between the source and the recipient (see Kahn Abstract).
 
Regarding claim 14, Rosati in view of Kahn discloses the device of claim 10, 
Kahn further discloses display one or more types of relationships between users (see Kahn par. 0030, if the relationship qualification service 102 determines that Adam and Bill are "friends" (indicative of there being a high probability that Bill would want to communicate with Adam), then the communications service 112 can annotate the message in a manner that causes Bill's device provides an interrupting and revealing delivery through its user interface (e.g., an audio alert, a vibration, a visual notification of the message delivery and its contents, etc.)); receive a selection of one of the one or more types of relationships, the selected type of relationship corresponding to the type of relationship between the user and the other user (see Kahn par. 0060, FIG. 11 illustrates an example messaging screen 1100 for a sender having "friend" relationship type with the recipient. If the recipient selects the message from FIG. 10, then the mobile device 1102 presents the messaging screen 1100 to allow the recipient to respond to the message via input box 1106. If the recipient responds to the message, the action of responding may be communicated back to the communications service and/or the relationship qualification service to further refine the relationship qualification process); and establishing the particular type of relationship based on the selected type of relationship (see Kahn par. 0060, If the recipient responds to the message, the action of responding may be communicated back to the communications service and/or the relationship qualification service to further refine the relationship qualification process).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Kahn into the system of Rosati in order to include a communication service system determines a first relationship type based on a satisfied relationship condition between the source and the recipient (see Kahn Abstract).

Regarding claim 16, Rosati discloses a non-transitory machine-readable medium comprising code that, when executed by one or more processors, causes the one or more processors to perform operations (see Rosati par. 0035, the example methods described herein may be implemented using coded instructions (e.g., computer readable instructions) stored on a non-transitory computer readable medium such as a hard disk drive, a flash memory, a read-only memory, a compact disk, a digital versatile disk, a cache, a random-access memory and/or any other storage media in which information is stored for any duration (e.g., for extended time periods, permanently, brief instances, for temporarily buffering, and/or for caching of the information), the code comprising: 
“code to establish, by a first device, a secure communication channel with a second device via a direct wireless connection, the first device being associated with a first user account and the second device being associated with a second, different, user account” (see Rosati Fig. 5, par. 0046, FIG. 5 illustrates an example process 500 for establishing trust for near field communications. The example process 500 is performed by the two example mobile devices 102, 104 of FIG. 1 when the mobile devices 102, 104 are "tapped" together (e.g., when NFC communications or any other close-proximity communications are established);
“code to transmit over the secure communication channel, first device-identifying information and a first key to the second device, and to receive, over the secure communication channel, second device-identifying information and a second key from the second device” (see Rosati pars. 0048-0049, the mobile devices 102, 104 exchange suggested identifiers when exchanging the public keys Q.sub.A, Q.sub.B. In some examples, the public keys Q.sub.A, Q.sub.B, or a derivative of the public keys Q.sub.A, Q.sub.B, is used as the identifiers. The suggested identifiers may then be used when prompting the respective users to verify that the mobile devices are trusted);
 “code to store the second device-identifying information and the second key in association with the determined type of relationship” (see Rosati pars. 0016, 0047, If the users acknowledge or verify the trust, each of the example mobile devices accepts the key received from the other mobile device as trusted and stores the key, the identifier, and/or a shared key calculated using the received key. After exchanging the public keys, each of the example mobile devices 102, 104 obtains verification 506 (e.g., from their respective users, via user interfaces of the mobile devices 102, 104) that the other mobile device 102, 104 is trusted. For example, the mobile device 102 prompts a user of the mobile device 102 to confirm that the other mobile device 104, from which the mobile device 102 has received a public key, is trusted); and 
“code to transmit over the secure communication channel to the second device, an indication of the determined type of relationship” (see Rosati pars. 0048-0049, the mobile devices 102, 104 exchange suggested identifiers when exchanging the public keys Q.sub.A, Q.sub.B. In some examples, the public keys Q.sub.A, Q.sub.B, or a derivative of the public keys Q.sub.A, Q.sub.B, is used as the identifiers. The suggested identifiers may then be used when prompting the respective users to verify that the mobile devices are trusted);
code to determine a type of relationship between the first device and the second device based at least in part on an indicated relationship between a first user associated with the first user account and a second user associated with the second user account (Rosati in par. 0028 discloses the mobile devices 102, 104 establish a trust relationship on a first occasion or first use that the mobile devices 102, 104 are connected via NFC. As used herein, a trust relationship exists when both parties to an NFC transaction have verified that the other party is authentic (e.g., there is no attacker, such as a man-in-the-middle attacker). When a trust relationship is established between the mobile devices 102, 104, the example mobile device 102 may store a key, an identifier corresponding to the mobile device 104, and/or a shared key); but Rosati does not explicitly discloses based at least in part on an indicated relationship between a first user associated with the first user account and a second user associated with the second user account. 
However, in analogues art, Kahn discloses based at least in part on an indicated relationship between a first user associated with the first user account and a second user associated with the second user account (see Kahn par. 0027, the communications service 112, which can execute on one or more servers, manages the delivery of such messages to Bill based on a determined relationship type. The relationship qualification service 102, which can execute on one or more servers, determines the relationship type between Adam and Bill based on a variety of relevant information, including without limitations, known contacts of Bill, any previous communication history between Adam and Bill (particularly where Bill has responded to Adam, shared contacts, membership in the same enterprise network, etc.)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Kahn into the system of Rosati in order to include a communication service system determines a first relationship type based on a satisfied relationship condition between the source and the recipient (see Kahn Abstract).

Regarding claim 17, Rosati in view of Kahn discloses the non-transitory machine-readable medium of claim 16, 
Kahn further discloses code to display one or more types of relationships between users (see Kahn par. 0030, if the relationship qualification service 102 determines that Adam and Bill are "friends" (indicative of there being a high probability that Bill would want to communicate with Adam), then the communications service 112 can annotate the message in a manner that causes Bill's device provides an interrupting and revealing delivery through its user interface (e.g., an audio alert, a vibration, a visual notification of the message delivery and its contents, etc.)); code to receive a selection of one of the one or more types of relationships, the selected type of relationship corresponding to the type of relationship between the first user associated with the first user account and the second user associated with the second user account (see Kahn par. 0060, FIG. 11 illustrates an example messaging screen 1100 for a sender having "friend" relationship type with the recipient. If the recipient selects the message from FIG. 10, then the mobile device 1102 presents the messaging screen 1100 to allow the recipient to respond to the message via input box 1106. If the recipient responds to the message, the action of responding may be communicated back to the communications service and/or the relationship qualification service to further refine the relationship qualification process); and code to determine the type of relationship between the first device and the second device based on the selected type of relationship (see Kahn par. 0060, If the recipient responds to the message, the action of responding may be communicated back to the communications service and/or the relationship qualification service to further refine the relationship qualification process).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Kahn into the system of Rosati in order to include a communication service system determines a first relationship type based on a satisfied relationship condition between the source and the recipient (see Kahn Abstract).

Regarding claim 18, Rosati in view of Kahn discloses the non-transitory machine-readable medium of claim 16, 
Rosati further discloses wherein the indication of the determined type of relationship is transmitted to the second device in conjunction with transmitting the first key to the second device (see Rosati pars. 0042, 0057, To establish the secure connection, the example NFC module 204 transmits a public key (e.g., public key A) to the other NFC module via the antenna 208. When a secure NFC connection has been established, the NFC module 204 transmits and receives data encrypted using a shared key). 

Regarding claim 19, Rosati in view of Kahn discloses the non-transitory machine-readable medium of claim 16, 
Rosati further discloses wherein the code to establish, by the first device, the secure communication channel with the second device via the direct wireless connection comprises: code to connect to the second device via the direct wireless connection (see Rosati par. 0046, when the mobile devices 102, 104 are "tapped" together (e.g., when NFC communications or any other close-proximity communications are established);  code to, when connected to the second device via the direct wireless connection, determine whether the second device is within a threshold distance of the first device (see Rosati par. 0047, The user may know that the other mobile device 104 is trusted because of the close-proximity nature of the NFC connection (e.g., she is standing next to the user of the device 104));  and code to, when the second device is within the threshold distance, establish the secure communication channel with the second device(see Rosati par. 0047, The user may know that the other mobile device 104 is trusted because of the close-proximity nature of the NFC connection (e.g., she is standing next to the user of the device 104). Verification that the other mobile device is trusted may additionally or alternatively be accomplished using other methods).
8.	Claims 2 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rosati et al. US Patent Application Publication No. 2013/0343542 (hereinafter Rosati) in view of Kahn et al. US Patent Application Publication No. 2015/0248389 (hereinafter Kahn).
Regarding claims 2, 21, 22, Rosati in view of Kahn discloses the method of claim 1, the device of claim 10, the non-transitory machine-readable medium of claim 16,
Rosati in view of Kahn does not explicitly discloses wherein the first device-identifying information comprises a first token and the second device-identifying information comprises a second token.
However, in analogues art, Krishnaswamy discloses wherein the first device-identifying information comprises a first token and the second device-identifying information comprises a second token (see Krishnaswamy par. 0043, upon receiving a response 216 meeting expectations, the server 206 creates a trusted relationship between the first user 202 and the second user 204. Creating a trusted relationship can include recording the relationship in a trusted relationship database 220 as well as sending confirmation 218 to the other server 208 that a trusted relationship has been approved).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Krishnaswamy into the system of Rosati and Khan in order to provide when the users establish the relationship, the servers on each side generate a key, token, or other trust information to hand to the other to store along with the relationship. Then, one server can incorporate or otherwise use the key, token, or trust information when sending a SIP invite to the other server to initiate a new session at a later time (see Krishnaswamy par. 0037).

8.	Claim8 is rejected under 35 U.S.C. 103 as being unpatentable over Rosati et al. US Patent Application Publication No. 2013/0343542 (hereinafter Rosati) in view of Kahn et al. US Patent Application Publication No. 2015/0248389 (hereinafter Kahn) in further view of Jorgovanovic US Patent Application Publication No. 2020/0053612 (hereinafter Jorgovanovic).
Regarding claim 8, Rosati in view of Kahn discloses the method of claim 6, 
Rosati in view of Kahn does not explicitly discloses in response to connecting to the second device, starting, by the first device, a timer; and in response to determining that the second device is not within the threshold distance of the first device before the timer reaches a timeout value, disconnecting, by the first device, the direct wireless connection to the second device. 
However, in analogues art, Jorgovanovic discloses in response to connecting to the second device, starting, by the first device, a timer; and in response to determining that the second device is not within the threshold distance of the first device before the timer reaches a timeout value, disconnecting, by the first device, the direct wireless connection to the second device (see Jorgovanovic pars. 0042-0043, the first device 110a may determine a time between determining to initiate the role switch and a present time, by, for example, starting a timer when first determining to initiate the role switch and by comparing the time represented by the timer to a threshold time. The threshold time may be, for example, 1-10 milliseconds. If the time represented by the timer meets or exceeds the threshold time, the first device 110a may, as described above, recompute and re-send the delay time. The first device 110a disconnects the second wireless connection 114b, and the second device 110b establishes the third wireless connection 114c).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Jorgovanovic into the system of Rosati and Kahn in order to include a first audio-output device determines a delay time corresponding to the first audio data and sends the delay time to the second audio-output device. The first audio-output device disconnects the first wireless connection and sends, to the second audio-output device, at least a portion of the first audio data (see Jorgovanovic par. 0022).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL AMBAYE/Examiner, Art Unit 2433              

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433